DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Nicholson (US Pub. No. 2018/0048834 A1) discloses a projector (element 210; page 3, paragraph 0037, lines 2-4) comprising: a projection section (Figure 1, element 103) configured to project image light (Figure 1, element 112) on a projection surface (Figure 1, element 211) on which a base image (i.e. common feature; Figure 1, element 113, corresponding to light 111) is displayed, the projection section (Figure 1, element 103) projecting the image light (Figure 1, element 112) to increase light intensity on the projection surface while decreasing visibility (i.e. the projector [element 210] control a contribution of each light by increasing or reducing the total intensity; page 3, paragraph 0043, lines 10-16) of the base image (i.e. common feature; Figure 1, element 113, corresponding to light 111), wherein visibility (i.e. intensity of the image) of the base image on which the image light is projected is made lower than in a state in which the image light is not projected (page 1, paragraph 0013, lines 1-7) on the projection surface (Figure 1, element 211); a light source (page 
Regarding claim 9, Nicholson (US Pub. No. 2018/0048834 A1) discloses a projection system (Figure 1, element 100) comprising: a first projector (Figure 1, element 210-2) configured to project first image light (Figure 1, element 112) on a projection surface (Figure 1, element 211).  However, Nicholson and the prior art of record neither shows nor suggests a second projector installed at a same side as the first projector with respect to the projection surface at a position farther from the projection surface than the first projector, and configured to project second image light to the projection surface, wherein the second projector projects the second image light so as to make visibility of an image formed on the projection surface by the first image light lower than in a state in which the second image light is not projected on the projection surface.
Regarding claim 17, Nicholson (US Pub. No. 2018/0048834 A1) discloses a projection method (page 2, paragraph 0016, lines 2-3) comprising: projecting image light (Figure 1, element 112) on a projection surface (Figure 1, element 211) by a projector (element 210; page 3, paragraph 0037, lines 2-4) disposed so 
Regarding claims 2-4, 6-8, 10-16 and 18, the claims are allowable based on their dependence from allowable claims 1, 9 and 17 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cramer (US Pub. No. 2021/0092335 A1) discloses a display systems that use materials made from various arrangements of lenses and other optical materials. Careful design and use of these materials can be used to achieve display systems with many desirable visual effects having applicability in image and video displays, virtual reality, immersive environments, as well as in architecture, art, entertainment, and interactive systems.
Ichieda (US Pub. No. 2020/0007813 A1) teaches a projector including a projection unit projecting a projection image onto a projection surface where an object is located, the object defining a projection area where the projection image should be projected; an image pickup unit picking up an image of the projection surface and thus generating picked-up image information representing a picked-up image; an object detection unit detecting the object, based on the picked-up image information; and a projection control unit controlling a brightness of the projection image, based on a result of detection of the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/08/2022